Citation Nr: 1618004	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-15 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether a request for waiver of recovery of an overpayment of Chapter 30 educational assistance benefits (Montgomery GI Bill) in the calculated amount of $2,576.93, was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision by the VA Debt Management Center (DMC) in St. Paul, Minnesota.  The appeal was processed at the St. Louis, Missouri, regional office (RO), and jurisdiction of the claims file resides with the Houston, Texas, RO.  In July 2015, the appellant appeared at a videoconference hearing in San Antonio, Texas, held before the undersigned in Washington, D.C.  

In the development of his appeal, the Veteran has stated that mitigating circumstances were present in his withdrawal from classes in April 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that where a Veteran has challenged the validity of the debt as part of a waiver claim, it is implicit in the waiver claim, and must be considered as part of that claim.  Shaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The circumstances and rationale for that decision are not present in the instant case.  

In Shaper, the waiver claim was considered on the merits, and the Court pointed out that if the challenge to the validity of the debt was successful, there would be no overpayment to waive.  The Court stated that it would be against equity and good conscience for VA to attempt to collect an invalid debt.  Id.  

The issue before the Board in the present appeal is whether the waiver request was timely filed.  As the Board concludes that there was no timely waiver request, the issue of waiver of recovery of the debt is not being addressed on the merits.  Accordingly, a challenge to the validity of the debt is not part of the timeliness waiver request issue addressed in this decision, nor would any decision on the validity issue have a substantive impact the decision on the timeliness of waiver request.  In this regard, should the debt be found invalid, the overpayment would be automatically erased, but the issue of timeliness of waiver request, as such, would not be impacted by the decision as to the validity of the debt.  Moreover, the Veteran's challenge to the validity of the debt suffers from its own timeliness issues, because appeals as to the validity of the debt must be timely filed, i.e., within a year of the notice of the debt.  See 38 C.F.R. §§ 1.911(c)(3), 19.25, 20.200, 20.201 (2015).  

Thus, although the Board finds that the facts differ from those in Schaper such that that the validity of the debt is not part of the current appeal, the Veteran raised the issue of whether the debt in the amount of $2,576.93, was properly created in his April 2014 substantive appeal.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  For these reasons, the Board does not have jurisdiction over the claim, or any intrinsic timeliness issues, and it is referred to the AOJ for appropriate action.  

At his Board hearing in July 2015, the Veteran referred to an additional overpayment in the amount of $2,000.  No issue involving such overpayment is before the Board at this time, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  By a letter dated July 9, 2005, the VA Debt Management Center informed the Veteran of his overpayment of educational benefits in the amount of $2,576.93, and notified him of his right to request a waiver of recovery of the debt within 180 days.  

2.  Although the Veteran disputes having received the above notice, it was sent to his then correct address of record, and he acknowledges receiving actual notice of the overpayment within a couple of years of the original July 2005 notice, i.e., more than 180 days before the December 2013 waiver request.  

3.  Although the Veteran claims that he previously submitted a waiver request, no such application is of record, and he also claims that such claims were denied.

4.  The Veteran's documented request for waiver of recovery of the education debt in the amount of $2,576.93, was received by the VA in December 2013, and there is no evidence of a delay in receipt of the notice which prevented the Veteran from filing a timely waiver request until within 180 days of the waiver request received in December 2013.   


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of Chapter 30 educational assistance benefits in the calculated amount of $2,576.93, was not timely filed.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.963 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation, nor does it apply to waiver claims.  Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Barger v. Principi, 16 Vet.App. 132 (2002).  The Veteran has been provided all necessary information, and, in any event, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  A review of the file indicates that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating his claim.  Thus, there has been adequate notification and development under the relevant law.  

Moreover, the Appellant's Board hearing in July 2015 satisfied the requirements under 38 C.F.R. § 3.103 for a hearing.  The Veteran presented oral argument in support of his claim.  The VLJ identified explained the reasons for the denial of his claim, and attempted to elicit the existence of additional evidence.  Significantly, neither the Appellant nor his representative has identified any prejudice in the conduct of the Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In October 2004, the Veteran filed an application for a change of program of educational assistance.  He had previously received benefits Chapter 30 educational assistance under the Montgomery GI Bill (MGIB), but began training under Chapter 31, Vocational Rehabilitation and Education (VRE) in 2002.  He requested to transfer back to the MGIB, for a program of education at Bellevue University.  He gave an address, identified in this decision as the "Jones" address.  The school certified his enrollment in December 2004 for the period from November 24, 2004, to March 6, 2005.  

On March 16, 2005, an enrollment certificate was received, certifying the Veteran's enrollment for the period from March 14, 2005, to June 4, 2005.  He was awarded educational assistance at the full-time rate for that period.  

On April 28, 2005, VA received certification from the school that the Veteran had withdrawn from all classes effective April 26, 2005, after the drop period, and had received non-punitive grades.  

The Veteran was sent a letter to the "Jones" address dated July 9, 2005, informing him that the change in his education benefits had resulted in his being paid $2,576.93, more than he was entitled to receive.  He was informed that he had the right to dispute the debt, and the right to request waiver.  He was provided with information regarding the options in an enclosed document.  The notice informed him, in pertinent part, that he had 180 days from the date of the letter to submit a waiver request.  

The Veteran's request for waiver of the education overpayment was dated in November 2013 and received in December 2013.  The request was denied on the basis that the waiver request had not been timely filed.  

The law requires that a request for waiver be filed within 180 days following the date of notice of the debt.  The 180 day period may be extended if the individual requesting waiver demonstrated to the COWC that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  

The Veteran contends that he did not receive notice of his waiver rights and time limitations.  He stated that he was told that it was mailed on July 9, 2005, but he never received the waiver rights; he speculated it may have been misplaced in the mail.  At his Board hearing, the Veteran testified that he became aware of the debt in about 2006 or 2007, when he noticed money missing in his monthly pay from VA.  He telephoned VA, and was told that the education center was recouping a debt from 2005.  He telephoned the education center and was told they were sending him a letter.  After they had recouped some from a payment plan, he was awarded compensation with included a retroactive award, and the education center recouped the overpayment from this retroactive award.  

Also in his hearing, he testified that after he withdrew from school, he did not hear anything for about a year, at which time he received a letter from the education center telling him that he owed a portion of the money.  He said he went to his VA counselor at the school, and was told that he was fine and did not have to do anything else.  

He also said that after the recoupment he filed a waiver request in about 2006 or 2007.  He said he had the information on a disc, showing that his waiver was denied years ago, he appealed, and after they denied it again, he appealed to the Board.  He stated that this was his third appeal for this waiver.  

First, regarding the Veteran's claimed non-receipt of the July 2005 notice, the presumption of administrative regularity dictates that in the absence of clear evidence to the contrary, public officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Whether clear evidence exists to rebut the presumption of administrative regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  Cases addressing this presumption, concerning allegations of nonreceipt of mail, have held that an assertion by the Veteran, alone, does not rebut the presumption of regularity.  See, e.g., Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001); Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007); Jones v. West, 12 Vet. App. 98, 102 (1998).  Further, errors in an address inconsequential to delivery do not rebut the presumption of regularity.  Id.  

Here, the address that had been given (in pertinent part) as "Jones St Loft" was listed as "Jones Loft" on the notice.  The Board finds this to be inconsequential, because the education center had previously used this same address for correspondence with the Veteran, and everything else, including the street and unit number, was correct.  Additionally, the letter was not returned as undeliverable.  

In a substantive appeal concerning a compensation claim dated July 17, 2005, the Veteran listed his current address as the "Grant" address, but also provided the "Jones" address.  Although shortly thereafter, the Veteran began using a "Grant" address, as well as a Post Office Box address, the last address of record known to be provided by the Veteran at the time of the July 9, 2005, DMC notice was the "Jones" address.  The presumption of administrative regularity attaches if the notice is sent to the last address of record.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In this regard, before and after July 9, 2005, correspondence to the Veteran was sent to different addresses during overlapping time periods, with different divisions of VA (e.g., compensation, VAMC, education center) using different addresses at times, with no indication that the Veteran failed to receive correspondence at any of the addresses.  

Moreover, even if the Veteran did not receive the July 9, 2005, letter, he has acknowledged receiving actual notice of the debt several years ago, in 2006 or 2007.  If there is an excusable delay in the Veteran's receipt of notice of a debt, the 180 day period will be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b)(2).  At his Board hearing, the Veteran presented different scenarios concerning his initial receipt of notice of the debt, but all of these reportedly took place in about 2006 or 2007.  



Specifically, as noted above, he testified that he became aware of the debt in about 2006 or 2007, when he noticed money missing in his monthly pay from VA.  He telephoned VA, and was told that the education center was recouping a debt from 2005.  He did not indicate he filed a waiver request at this point. 

He also testified that after he withdrew from school, he did not hear anything for about a year, at which time he received a letter from the education center telling him that he owed a portion of the money.  He said he went to his VA counselor at the school, and was told that he was fine and did not have to do anything else.  However, a school's VA counselor is an employee of the school, not VA, and, as such, cannot bind VA to any erroneous, misleading or incomplete information he or she provides.  

He also said that after the recoupment he filed a waiver request in about 2006 or 2007.  He said he had the information on a disc, showing that his waiver was denied years ago, he appealed, and after they denied it again, he appealed to the Board.  He stated that this was his third appeal for this waiver.  He did not offer to provide the information on this disc, and VA has no evidence of a previous claim or decision.  He said that his previous decisions were denials, which, if true, would mean that new and material evidence would be required to reopen the previously denied claims.  See 38 U.S.C.A. § 5108 (West 2014).  However, there is no indication in the record that the Veteran filed a waiver request for the debt at issue prior to November 2013.  Moreover, he did not, at that time, or at any time prior to his Board hearing in July 2015, refer to any prior waiver requests.  Instead, he stated that he had not received the July 2005 notice of the debt, or of the rights and time limits concerning a waiver request.  

As can be seen, these different scenarios are not internally consistent.  However, even accepting the credibility of these alternative scenarios for the purposes of this decision, they do not, individually or collectively, provide a reason for the Veteran's failure to file a request until December 2013.  For his request to be considered timely, he would have to have been prevented from filing his application until 180 days or less before the date the application was received, i.e., in June 2013.  As discussed above, a delay in notification of the indebtedness only tolls the period for application until the point where he is notified of the indebtedness.  In all scenarios presented by the Veteran, this notification took place several years before his December 2013 application.  

In sum, the Board finds that the presumption of administrative regularity concerning the Veteran's presumed receipt of the July 9, 2005, letter informing him of the educational benefits debt in the amount of $2,576.93, has not been rebutted.  However, even if it was rebutted, according to his own sworn testimony, the Veteran received actual notice of the indebtedness debt more than 180 days before the November 2013 waiver request; indeed, several years before, in about 2006 or 2007.  The request is still untimely.  There is no record in VA of any prior request for waiver of recovery of that debt, which was denied, but if there had been, the decision would be final.  Thus, accepting the credibility of these alternative scenarios from the Veteran for the purposes of this decision, they still would not provide a basis for the Board to find that the current waiver request was timely filed.  


ORDER

The Veteran's request for waiver of recovery of an overpayment of Chapter 30 educational assistance benefits in the amount of $2,576.93 was not timely filed; and the appeal is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


